Title: Enclosure: Resolutions from Kent County, Maryland, Citizens, 31 August 1793
From: Kent County, Maryland, Citizens
To: Washington, George


            
              [31 August 1793]
            
            At a meeting of the Citizens of Kent County in the State of Maryland, convened at the
              Court-House in Chester Town, on the 31st day of August 1793, for the purpose of
              declaring their sentiments relative to the proclamation of neutrality issued by the
              President of the United States, the following unanimous resolutions were entered
                into.
            James Lloyd in the Chair.
            1st Resolved that the Citizens of Kent County are deeply impressed with a sense of
              the excellence of the Government under which they have the happiness to live, and that
              they will use their best endeavours to support and maintain the said Government.
            2d That they consider the preservation of the public peace as essentially necessary
              to the welfare and prosperity of the United States of America.
            3d That the proclamation of neutrality, issued by the President of the United States,
              was dictated by wisdom and moderation—that it is perfectly
              consistent with our treaties with foreign Nations, and promotive of the best interests
              of America.
            4th That we will exert our best endeavours to discountenance and prevent all
              infringements of the said neutrality.
            5th That we consider our fellow Citizen George Washington, President of the United
              States of America, as deserving of the highest veneration and love of his
              Country—equally great and useful in his present situation as formerly in the field,
              and that whilst the whole tenor of his conduct proves him to have no views, no wishes,
              but for the public good, we think him justly entitled to the confidence of United America.
            6. That we will ever oppose all attempts of foreign nations or their agents, to deprive our beloved fellow Citizen the said President of the United States, of the love and esteem of his
                Country.
            7. That the United States of America, being by the blessing of GOD, free and
              independent, it is our duty as good Citizens, both with our lives and fortunes, to
              defend the freedom and independence against all internal intrigue and cabal, as well
              as against all attacks from without.
            8. That the Chairman be requested to transmit a copy of these resoluti⟨ons⟩ to the
              President of the United States.
            
              James Lloyd Chairman
            
          